Name: Commission Implementing Regulation (EU) No 871/2014 of 11 August 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 12.8.2014 EN Official Journal of the European Union L 239/14 COMMISSION IMPLEMENTING REGULATION (EU) No 871/2014 of 11 August 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2013 have been established by:  Council Regulation (EU) No 1262/2012 (2),  Council Regulation (EU) No 1088/2012 (3),  Council Regulation (EU) No 1261/2012 (4),  Council Regulation (EU) No 39/2013 (5), and  Council Regulation (EU) No 40/2013 (6). (2) Fishing quotas for the year 2014 have been established by:  Regulation (EU) No 1262/2012,  Council Regulation (EU) No 1180/2013 (7),  Council Regulation (EU) No 24/2014 (8), and  Council Regulation (EU) No 43/2014 (9). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provide that such deductions shall be operated in the following year or years by applying the respective multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2013. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2014 and, where appropriate, in subsequent years, for the overfished stocks. (6) Considering that Denmark has overfished its total allowable catches for sandeel in Union waters of management areas 2 and 4 in 2013, it is required to operate deductions. In 2014, minimal catches have been allowed for sandeel in these waters in order to monitor the development of the stock and the recovery of the local populations. However, with the said deductions it is impossible to maintain the monitoring system advised by the International Council for the Exploration of the Sea (ICES) to manage sandeel. Therefore, deductions for the quotas overfished by Denmark in 2013 in these areas should be operated from sandeel management area 3. (7) Spain has overfished in 2012 its quota for the stock of Norway lobster in area IX and X; EU waters of CECAF 34.1.1 (NEP/93411). The deduction of 75,45 tonnes that resulted was applicable in 2013 and was spread at Spain's request over three years starting in 2013. The remaining annual deduction applicable to the Spanish NEP/93411 stock amounts to 25 tonnes in 2014 and 19 tonnes in 2015, without prejudice to any further quota adaptation. (8) Commission Implementing Regulation (EU) No 770/2013 (10) and Commission Implementing Regulation (EU) No 1402/2013 (11) have provided for deductions from fishing quotas for certain countries and species for 2013. However, for certain Member States the deductions to be applied for some species were higher than the respective quotas available in 2013 and could therefore not be operated entirely in that year. To ensure that in such cases the full amount for the respective stocks will be deducted, the remaining quantities should be taken into account when establishing deductions for 2014 and, where appropriate, from subsequent quotas. (9) Deductions from fishing quotas, as provided for by this Regulation, should apply without prejudice to deductions applicable to 2014 quotas pursuant to Commission Regulation (EU) No 165/2011 (12) and Commission Implementing Regulation (EU) No 185/2013 (13). (10) Since quotas are expressed in tonnes or entire pieces, deductions have been rounded down to the tonne or piece, and quantities below 1 tonne or one piece have not been considered, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) No 1262/2012, (EU) No 1180/2013, (EU) No 24/2014, and (EU) No 43/2014 for the year 2014 shall be reduced as set out in the Annex to this Regulation. 2. Paragraph 1 shall apply without prejudice to deductions provided for in Regulation (EU) No 165/2011 and Implementing Regulation (EU) No 185/2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (3) Council Regulation (EU) No 1088/2012 of 20 November 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 323, 22.11.2012, p. 2). (4) Council Regulation (EU) No 1261/2012 of 20 December 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (OJ L 356, 22.12.2012, p. 19). (5) Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 1). (6) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non- EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 54). (7) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4). (8) Council Regulation (EU) No 24/2014 of 10 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 9, 14.1.2014, p. 4). (9) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (10) Commission Implementing Regulation (EU) No 770/2013 of 8 August 2013 operating deductions from fishing quotas available for certain stocks in 2013 on account of overfishing in the previous years (OJ L 215, 10.8.2013, p. 1). (11) Commission Implementing Regulation (EU) No 1402/2013 of 19 December 2013 operating deductions from fishing quotas available for certain stocks in 2013 on account of overfishing of other stocks in the previous year and amending Implementing Regulation (EU) No 770/2013 as regards amounts to be deducted in future years (OJ L 349, 21.12.2013, p. 61). (12) Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 48, 23.2.2011, p. 11). (13) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 62). ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Mem-ber State Species code Area code Species name Area name Initial quota 2013 Permitted landings 2013 (Total adapted quantity in tonnes) (1) Total catches 2013 (quantity in tonnes) Quota con-sumption related to permitted landings (%) Over-fishing related to permitted landing (quantity in tonnes) Multi-plying factor (2) Addi-tional Multi-plying factor (3) (4) Remaining deduction from 2013 Outstan-ding balance (5) To be deducted in 2015 and following year(s) (quantity in tonnes) Deduc-tions in 2014 (quantity in tonnes) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) BE HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 157,000 167,600 174,700 104,24 7,100 / / / / 7 BE HER 4CXB7D Herring IVc, VIId except Blackwater stock 9 285,000 14,000 22,200 158,57 8,200 / / / / 8 BE PLE 7FG. Plaice VIIf and VIIg 46,000 160,000 185,700 116,06 25,700 / / / / 25 BE SRX 07D. Skates and rays Union waters of VIId 72,000 75,300 87,700 116,47 12,400 / / / / 12 BE SRX 2AC4-C Skates and rays Union waters of IIa and IV 211,000 218,800 229,800 105,03 11,000 / / / / 11 DK HER *3BCDC Herring Union waters of Subdivisions 22-32 1 972,720 1 972,720 2 039,210 103,37 66,490 / / / / 66 DK MAC 2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 15 072,000 16 780,390 17 043,000 101,56 262,610 / / / / 262 DK NOP 04-N Norway pout and associated by-catches Norwegian waters of IV 0 0 4,980 N/A 4,980 / / / / 4 DK POK 1N2AB. Saithe Norwegian waters of I and II / 20,000 21,680 108,40 1,680 / / / / 1 DK SAN 234_2 Sandeel Union waters of sandeel management area 2 16 549,000 16 837,980 21 144,000 125,57 4 306,020 1,4 / / / 6 028 (6) DK SAN 234_4 Sandeel Union waters of sandeel management area 4 3 773,000 3 999,300 5 064,000 126,62 1 064,700 1,4 / / / 1 490 (6) EL BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 129,07 177,520 177,557 100,02 0,037 / C 1,435 / 1,49 ES ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 70,000 59,470 61,770 103,87 2,300 / A / / 3 ES BLI 5B67- Blue Ling Union and international waters of Vb, VI, VII 79,000 79,000 138,649 175,49 59,640 / / 4,22 0,07 63 ES BSF 56712- Black scabbard-fish EU and international waters of V, VI, VII and XII 174,000 102,030 109,190 107,02 7,16 / A / / 10 ES BSF 8910- Black scabbard-fish EU and international waters of VIII, IX and X 12,000 2,770 3,340 120,58 0,570 / A 32,85 / 33 ES BUM ATLANT Blue marlin Atlantic Ocean 27,20 16,920 44,040 260,28 27,120 / / / / 27 ES COD N3M. Cod NAFO 3M 2 019,000 2 318,240 2 360,100 101,81 41,86 / / / / 41 ES DGS 15X14 Spurdog/dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 1,670 N/A 1,670 / A / / 2 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 0 5,330 N/A 5,330 / A / / 8 ES GFB 89- Greater forkbeard EU and international waters of VIII and IX 242,000 185,560 214,640 115,67 29,080 / A / / 43 ES GHL 1/2INT Greenland halibut International waters of I and II / 0 4,700 N/A 4,700 / / / / 4 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 12,370 N/A 12,370 / / / / 12 ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 262,000 4 228,560 4 287,200 101,39 58,640 / C / / 87 ES HAD 5BC6A. Haddock Union and international waters of Vb and VIa / 5,850 13,550 231,62 7,700 / A 10,72 / 22 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 / 0 8,540 N/A 8,540 / / / / 8 ES NEP 9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 62,00 36,850 31,340 85,05  5,51 / N/A 44,79 (7) 19 25 ES OTH 1N2AB. Other species Norwegian waters of I and II / 0 15,530 N/A 15,530 / / / / 15 ES POL 08C. Pollack VIIIc 208,000 208,000 239,310 115,05 31,310 / / / / 31 ES POR 3-1234 Porbeagle French Guiana waters, Kattegat; Union waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; Union waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 3,160 N/A 3,160 / / / / 3 ES RED 51214D Redfish Union and international waters of V; international waters of XII and XIV 433,000 2 209,000 2 230,300 100,96 21,300 / / / / 21 ES SOL 8AB. Common sole VIIIa and VIIIb 9,000 8,720 8,810 101,03 0,090 / A + C 3 / 3 ES USK 567EI. Tusk Union and international waters of V, VI and VII 46,00 40,320 85,000 210,81 44,680 / A 22,87 / 89 ES WHM ATLANT White marlin Atlantic Ocean 30,500 30,500 36,330 119,11 5,830 / / / / 5 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 17,500 N/A 17,500 / / / / / 17 FR PLE 7FG. Plaice VIIf and VIIg 83,000 92,250 94,300 102,22 2,050 / / / / 2 FR RED 51214D Redfish Union and international waters of V; international waters of XII and XIV 230,000 23,000 41,500 180,43 18,500 / / / / 18 IE HAD 1N2AB. Haddock Norwegian waters of I and II / 20,500 25,630 125,02 5,130 / / / / 5 IE HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 3 144,000 2 696,760 2 698,749 100,07 1,989 / / / / 1 IE PLE 7FG. Plaice VIIf and VIIg 197,000 66,790 79,817 119,60 13,027 / / / / 13 IE PLE 7HJK. Plaice VIIh, VIIj and VIIk 61,000 49,700 51,823 104,27 2,123 / / / / 2 LT GHL N3LMNO Greenland halibut NAFO 3LMNO 22,000 15,700 0 N/A  15,700 / N/A 120,279 / 104 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 / 0 0,671 N/A 0,671 / C / / 1 NL SRX 07D. Skates and rays Union waters of VIId 4,000 3,000 1,932 64,40  1,068 / / 0,015 / 0 NL SRX 2AC4-C Skates and rays Union waters of IIa and IV 180,000 275,430 357,115 129,66 81,685 / / / / 81 PL SAL 3BCD-F Atlantic salmon Union waters of Subdivisions 22-31 6 837,000 5 061,000 5 277,000 104,27 216,000 / / / / 216 (in pieces) PL SPR 3BCD-C Sprat and associated catches EU waters of Subdivisions 22-32 73 392,000 76 680,000 80 987,740 105,62 4 307,740 1,1 / 477,314 / 5 215 PT ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 203,000 153,810 160,350 104,25 6,540 / A / / 9 PT ANF 8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 410,000 603,440 625,929 103,73 22,489 / / / / 22 PT GHL N3LMNO Greenland Halibut NAFO 3LMNO 1 782,000 2 119,790 2 120,980 100,06 1,190 / C / / 1 PT GHL 1N2AB Greenland halibut Norwegian waters of I and II / 0 2,000 N/A 2,000 / / / / / 2 PT HAD 1N2AB Haddock Norwegian waters of I and II / 34,400 34,000 98,84  0,400 / / / 376,126 375 PT MAC 8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 5 308,000 4 134,300 4 170,525 100,88 36,225 / / 1,07 / 37 PT PLE 8/3411 Plaice VIII, IX and X; Union waters of CECAF 34.1.1 66,000 61,200 44,601 72,88  16,599 / / 1,906 / 0 PT POK 1N2AB. Saithe Norwegian waters of I and II / 16,700 17,000 101,80 0,300 / / / 209,76 210 PT RED N3LN Redfish NAFO 3LN / 1 070,980 1 101,260 102,83 30,280 / / / / 30 PT WHM ATLANT White marlin Atlantic ocean 19,500 18,300 12,212 66,73  6,088 / / 3,021 / 0 UK COD N1GL14 Cod Greenland waters of NAFO 1 and Greenland waters of XIV 309,000 876,300 920,000 104,99 43,700 / A / / 65 UK DGS 15X14 Spurdog/dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 5,800 N/A 5,800 / / / / 5 UK GHL 514GRN Greenland halibut Greenland waters of V and XIV 195,000 0 0,800 N/A 0,800 / / 1 / 1 UK HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 1 415,000 1 389,200 1 457,800 104,94 68,600 / / / / 68 UK HER 1/2- Herring Union, Norwegian and international waters of I and II (HER/1/2-) 8 827,000 8 208,600 8 342,100 101,63 133,500 / / / / 133 UK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 65 901,000 58 841,000 58 951,300 100,19 110,300 / / / / 110 UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 158 825,000 156 199,200 162 468,500 104,10 6 269,300 / / / / 6 269 UK PLE 7FG. Plaice VIIf and VIIg 43,000 35,900 40,200 111,98 4,300 / / / / 4 UK PLE 7HJK. Plaice VIIh, VIIj and VIIk 18,000 33,700 39,900 118,40 6,200 / / / / 6 UK SOL 7FG. Common sole VIIf and VIIg 309,000 195,410 205,400 105,11 9,990 / / / / 9 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and Article 16(8) of Regulation (EU) No 1380/2013, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009, Commission Regulation (EU) No 165/2011 and Commission Regulation (EU) No 185/2013 where relevant (2) As set out in Article 105(2) of Council Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Council Regulation (EC) No 1224/2009. (4) Letter a indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2011, 2012 and 2013. Letter c indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities related to overfishing in years preceding the entry into force of the Control Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (6) To be deducted from SAN/234_3. (7) At Spain's request, the pay-back due in 2013 was spread over three years.